Case 2:20-cv-02600-SHL-cgc Document 68 Filed 10/23/20 Page 1 of 3                     PageID 462




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE


 FUSION ELITE ALL STARS, et al.,

                Plaintiffs,

        v.                                       Case No. 2:20-cv-02600-SH-cgc

 VARSITY BRANDS, LLC, et al.,                    Jury Trial Demanded

                Defendants.


                      DEFENDANT’S AMENDED ADR SUBMISSION

       Consistent with this Court’s Plan for Alternative Dispute Resolution, the Court’s

Scheduling Order (ECF No. 61) states that on or before October 23, 2020 the parties shall file a

stipulation designating the specific ADR intervention the Parties have selected, the time frame

within which the ADR process will be completed, and the selected Neutral. The Scheduling Order

also requires the parties complete the designated ADR intervention by December 23, 2020. See

also ADR Plan 5.5(b) (“Unless otherwise ordered, a first mediation session shall be conducted

within twelve (12) weeks after the Rule 16 scheduling conference.”). This schedule was agreed to

by the parties who included it in the proposed scheduling order that Plaintiffs submitted to the

Court on October 7, 2020.

       Even before the Court entered the Scheduling Order, Plaintiffs proposed the Hon. Layn R.

Phillips (Ret.) to serve as mediator. Defendants accepted this proposal in the expectation and with

the understanding that the mediation would be complete by the December 23, 2020 deadline that

the parties had negotiated and that was set out in the Scheduling Order. Defendants remain ready,

willing, and able to proceed on that schedule as previously agreed.
Case 2:20-cv-02600-SHL-cgc Document 68 Filed 10/23/20 Page 2 of 3                      PageID 463




       However, on October 23, 2020, the very deadline for the Parties’ ADR stipulation,

Plaintiffs for the first time informed the Defendants the Plaintiffs were not prepared to conduct the

mediation by the December 23, 2020 deadline because they did not believe it would be productive.

Plaintiffs instead proposed that the parties conduct an initial mediation session in April 2021.

       After Defendants informed the Plaintiffs that their proposal did not comply with the Court’s

Order and was otherwise not acceptable, Plaintiffs proposed conducting an initial intervention by

the date required in the Court’s Order but deferring additional sessions. Defendants do not believe

that Plaintiffs’ proposal would be to be consistent with the District’s ADR Plan, which requires

that such additional sessions to “be conducted within the date for completion of ADR set forth in

the Court’s Scheduling or Referral Order,” here December 23, 2020. See ADR Plan, at 4.3(b)

(cited in Order, at 2). After Defendants rejected Plaintiffs’ proposal, Plaintiffs suggested that the

parties proceed with filing the stipulation originally proposed by Defendants. But given Plaintiffs’

prior statements on that proposal, Defendants do not believe such a stipulation would be an

accurate reflection of the parties’ positions on participating in a good faith and productive

mediation.

       Of course, if Plaintiffs wish to modify the Court’s Order, they should file a motion to do

so. Defendants have no desire to conduct a mediation if Plaintiffs are not prepared to do so.

       Accordingly, the Defendants hereby notify the Court that the parties are unable to submit

the ADR stipulation mandated by the Court’s Scheduling Order.

                                                     Respectfully submitted,

 Dated: October 23, 2020                             By: /s Matthew S. Mulqueen
                                                     George S. Cary*
                                                     Steven J. Kaiser*
                                                     CLEARY GOTTLIEB STEEN &
                                                     HAMILTON LLP

                                                 2
Case 2:20-cv-02600-SHL-cgc Document 68 Filed 10/23/20 Page 3 of 3            PageID 464




                                          2112 Pennsylvania Ave., NW
                                          Washington, DC 20037
                                          Tel: (202) 974-1500
                                          gcary@cgsh.com
                                          skaiser@cgsh.com

                                          * Admitted pro hac vice

                                          Adam S. Baldridge (TN #23488)
                                          Matthew S. Mulqueen (TN #28418)
                                          BAKER, DONELSON, BEARMAN,
                                          CALDWELL & BERKOWITZ, PC
                                          165 Madison Ave., Suite 2000
                                          Memphis, TN 38103
                                          Tel: (901) 577-8166
                                          abaldridge@bakerdonelson.com
                                          mmulqueen@bakerdonelson.com

                                          Attorneys for Defendants Varsity Brands,
                                          LLC, Varsity Spirit, LLC, and Varsity Spirit
                                          Fashion & Supplies, LLC

                                          By: /s Nicole D. Berkowitz
                                          Grady Garrison (TN #008097)
                                          Nicole D. Berkowitz (TN #35046)
                                          BAKER, DONELSON, BEARMAN,
                                          CALDWELL & BERKOWITZ, PC
                                          165 Madison Ave., Suite 2000
                                          Memphis, TN 38103
                                          Tel: (901) 577-8166
                                          ggarrison@bakerdonelson.com
                                          nberkowitz@bakerdonelson.com

                                          Attorneys for US. All Star Federation, Inc




                                      3
